UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4129


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH DERRICK ELLER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge. (5:05-cr-00006-RLV-CH-2)


Submitted:   September 23, 2014          Decided:   September 25, 2014


Before NIEMEYER and     GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Anne M. Tompkins, United States Attorney, Amy E.
Ray,   Assistant  United  States   Attorney,  Asheville,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph     Derrick        Eller      appeals      the    thirty-seven       month

sentence    imposed       upon   revocation            of    his    term     of    supervised

release.       On    appeal,     Eller          argues      that    the    district     court

imposed a plainly unreasonable sentence because the court should

have ordered that he undergo substance abuse treatment rather

than imposing a term of incarceration.                       We affirm.

            “A district court has broad discretion when imposing a

sentence    upon      revocation           of       supervised      release.”         United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                            Accordingly,

in examining a sentence imposed upon revocation of supervised

release,    we      “take[]      a     more         deferential      appellate       posture

concerning issues of fact and the exercise of discretion than

reasonableness       review          for    guidelines          sentences.”            United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (internal

quotation marks omitted).              We will affirm a revocation sentence

that   falls     within    the   statutory            maximum,      unless    we    find   the

sentence to be “plainly unreasonable.”                       United States v. Crudup,

461 F.3d 433, 437 (4th Cir. 2006).                          In reviewing a revocation

sentence,      we     first      consider             “whether       the      sentence      is

unreasonable,” following the same general principles we apply to

our review of original sentences.                     Id. at 438.          Only if we find

a sentence to be procedurally or substantively unreasonable will

we determine whether the sentence is “plainly” so.                           Id. at 439.

                                                2
              A   revocation         sentence       is   procedurally       reasonable     if

the district court has considered both the applicable 18 U.S.C.

§ 3553(a) (2012) factors and the policy statements contained in

Chapter Seven of the United States Sentencing Guidelines Manual.

Crudup, 461 F.3d at 439.                The district court also must provide

an explanation of its chosen sentence, although this explanation

“need not be as detailed or specific” as is required for an

original sentence.             United States v. Thompson, 595 F.3d 544, 547

(4th       Cir.   2010).         A    revocation         sentence     is    substantively

reasonable        if    the    district    court         states   a   proper      basis   for

concluding        that     the    defendant         should     receive      the    sentence

imposed.      Crudup, 461 F.3d at 440.

              We cannot conclude that Eller’s revocation sentence is

unreasonable, much less plainly so.                         Our review of the record

reveals      that      Eller   failed     to    take      advantage    of    the   multiple

treatment opportunities provided to him and, ultimately,                                  was

unable to refrain from using methamphetamine.                              Although Eller

requested that the court recommend treatment and continue him on

supervision, * the court was not required to select treatment over

incarceration,          particularly       in       light    of   Eller’s      history    of

failed efforts to achieve sobriety.

       *
       We reject the Government’s argument that Eller waived his
right to argue on appeal that an active term of imprisonment is
plainly unreasonable.


                                                3
               More importantly, however, Eller breached the court’s

trust.    Eller continued to use drugs and break the law despite

the   many     times   the   court   granted      Eller    leniency.      Thus,   we

conclude that it was not plainly unreasonable for the court to

impose a term of incarceration “to sanction [Eller] for failing

to abide by the conditions of the court-ordered supervision, and

to    punish    the    inherent    breach    of    trust    indicated    by    [his]

behavior.”       Moulden, 478 F.3d at 655 (internal quotation marks

omitted).

               Accordingly, we affirm the district court’s judgment.

We    dispense    with   oral     argument   because       the   facts   and   legal

contentions      are   adequately     presented     in     the   materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        4